LUDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 12/16/2019 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	The new title will be: “A TIRE TESTER MACHINE HAVING A LUBRICATOR IN A CONVEYING DIRECTION”

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Examiner disagrees with the proposed lack of novelty of the instant application according to the Written Opinion of the International Searching Authority (PCT/JP2018/024498) filed on 06/28/2018.  
Also, in the Examiner’s opinion in regards to claim 1, Wakazono et al (US 20150007644 A1) teaches a tire testing machine comprising a tire testing machine (1) includes an inlet conveyer (6) for conveying a tire (7) to be tested from a customer conveyer (10) to a center conveyer (23) and an outlet conveyer (38), a testing station (34) for testing the tire, and a marking device (40) for marking the tire (7) after undergoing tests (Paragraph 0025; Figure 1) and a lubricator (5) to be lifted and lowered by an air cylinder is provided between a pair of conveyance belts forming the inlet conveyer (6) (Paragraph 0026). 
However, Wakazono et al does not teach the structural limitations of a tire testing machine further comprising a free roller section being configured such that the plurality of rollers include an endmost roller disposed downstream of the lubricator in the conveying direction and farthest from a predetermined reference position with the endmost roller being disposed such that a horizontal distance between the endmost roller and the reference position being equal to or greater than a radius of a largest one of a plurality of tires set in advance as objects of application of the lubricant including the reference position being a position serving as a reference for a position of a center of the tire when the free roller section moves from the lower position to the upper position relative to the conveyor belt in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakazono et al (US 20150007644 A1) – Tire Testing Machine
Okada (US 20160084738 A1) – Tire Traveling Test Device
Ueda et al (US 20190359017 A1) – Tire Holding Device, Tire Test System Provided with Same, and Control Method for Tire Holding Device
Vernyi et al (US 9429498 B2) – Tire Testing Machine
Wakazono et al (US 20130233066 A1) – Tire Testing Device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856